Memorándum by the Court. Cross, appeals from a judgment of the Court of Claims for the appropriation- of real property, determination of the appeals having been withheld and the case remitted for new or additional findings (24 A D 2d 924). . By new findings,' the Court of Claims has now, upon sufficient evidence, assigned to the improved portion of the tract, which is in closer proximity to Southern Boulevard, a value of $20,000 per acre and to the remaining portion a value of $10,000' per acre, based upon residential use but including an increment on account' of the probability of an imminent change in zoning to commercial. ' Contrary to the State’s contention, the court was warranted in finding that the permanent easement for purposes of a sewer line was in practical effect and for purposes' of evaluating damage the equivalent of a fee taking. The trial cour.t was justi-' fled, also, in awarding consequential damages (in excess of' the. benefits of enhancement in value created by the improvement) for the substantial loss of frontage on Southern Boulevard; but the record does not support an award' of damages for the mere circuity of access attributable to deprivation of access to the paper streets; and the award of $19,190 for consequential damages .must be reduced to- $15,000. Judgment modified, on the law and the facts, so as to reduce the award to $73,330, with appropriate interest, and, as so modified, affirmed, without costs.
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi) JJ., concur.